Citation Nr: 1211661	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability of the right ankle other than that associated with the service-connected residuals of a post-operative open reduction of a fractured right ankle.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an evaluation in excess of 10 percent for post-operative open reduction of the fractured right ankle (right ankle fracture) for the period prior to May 16, 2011, and in excess of 20 percent for the period beginning May 16, 2011.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to April 27, 2007.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2005, February 2007, May 2005, October 2008, and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2005, the RO denied an increased evaluation in excess of 10 percent for residuals of a right ankle fracture and service connection for arthritis of the right ankle, right knee, right hip, and low back.  In March 2005, the Veteran expressed timely disagreement only with the denial of the four service connection issues. However, in July 2006correspondence, the RO acknowledged the receipt of a timely notice of disagreement regarding the increased rating for the right ankle fracture and, in August 2006, issued a statement of the case.  The Veteran did not perfect an appeal. 

In May 2005, the RO denied service connection for depression. 

In February 2007 and October 2008, the RO denied TDIU and denied service connection for a mental psychosis, posttraumatic stress disorder (PTSD), bipolar disorder, and tinnitus. 

In November 2008, the RO denied an increased evaluation in excess of 10 percent for post operative open reduction of a fractured right ankle. 

In September 2009, the Board remanded the issues of entitlement to service connection for arthritis of the right ankle, arthritis of the right knee, arthritis of the right hip, arthritis of the low back, depression, mental psychosis, a bipolar disorder, a posttraumatic stress disorder (PTSD), and tinnitus, as well as the issues of entitlement to an evaluation in excess of 10 percent for service-connected right ankle fracture and TDIU, for additional development.  VA examinations were conducted in May and August 2011.

A rating decision dated in August 2011 granted service connection for PTSD with dysthymic disorder, previously claimed as depression, mental psychosis and bipolar disorder, and assigned a 70 percent rating effective April 27, 2007; this rating decision also granted an increased evaluation of 20 percent for right ankle fracture, effective May 16, 2011, and granted TDIU and Dependents' Educational Assistance, effective April 27, 2007.  Consequently, the claims for service connection for a psychiatric disability and for TDIU beginning April 27, 2007 have been granted in full and are no longer part of the Veteran's current appeal.  As such, the Board will not further address either of these claims.

Additional evidence associated with the claims file following the September 2009 remand makes clear that in addition to arthritis, the Veteran seeks service connection for other disabilities of the right ankle, right knee, right hip, and lumbar spine.  In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the issues as stated on the title page. 

The issues of entitlement to service connection for right ankle, right knee, right hip, and lumbar spine disabilities, as well as the issues of entitlement to an increased rating for the service-connected residuals of a right ankle fracture and for TDIU prior to April 27, 2007, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for tinnitus; and he has otherwise been assisted in the development of his claim.

2.  The Veteran was exposed to acoustic trauma in service.  

3.  The evidence is in equipoise as to whether the Veteran has recurrent tinnitus due to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veteran seeks service connection for tinnitus.  He contends that exposure to acoustic trauma in service resulted in chronic tinnitus.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board now turns to the merits of the Veteran's claim.

The evidence of record reveals that the Veteran served as a supply clerk attached to an infantry unit.  He does not assert that he served in combat.

The Veteran's service treatment records do not reveal any complaints of ringing in the ears.  Additionally, his service treatment records do not demonstrate that at any time during his period of service, his hearing met VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385 (2011).  

According to the Veteran's April 2007 Statement in Support of Claim, he was unable to sleep because of hearing voices, seeing spots, and ringing in his ears.

On VA examination of the ears in August 2011, the Veteran reported noise exposure in service from tanks, artillery, firearms, and aircraft.  He stated that his tinnitus began after basic training when he went to the firing ranges, and that he has had constant tinnitus since approximately 1977 when he was stationed in Korea.  He described his tinnitus as a high-pitched ringing sound that occurred all the time.  

Audiometric examination demonstrated normal hearing in both ears.  As such, the examiner concluded that the Veteran's tinnitus was not caused by or the result of noise exposure in service.  The examiner reasoned that the Veteran's tinnitus was not likely related to his active service because there was no evidence of tinnitus until many years after service discharge (April 2007) and the Veteran's hearing was within normal limits.  In support of his conclusion, the examiner noted VA medical records, including several recent records, in which the Veteran was noted to deny complaints related to his ears or hearing.

There is evidence both for and against the claim for service connection for tinnitus.  Although the VA examiner in August 2011 did not find that the Veteran's tinnitus is due to service, the evidence shows that the Veteran was a supply clerk attached to an infantry unit, which means that noise exposure would be consistent with the circumstances of his military service.  

As to whether the evidence is sufficient to demonstrate that the Veteran has had tinnitus since active service, the Court of Appeals for Veterans Claims (Court) has specifically held that a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, as noted above, the Federal Circuit has held that a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.

Consequently, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Because this issue is being granted in full on appeal, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.


ORDER

Service connection for tinnitus is granted.


REMAND

Additional clarification is needed prior to final adjudication of the issues still on appeal.   

First, VA records are outstanding.  A May 2011 report of VA orthopedic examination refers to X-ray studies; the X-ray reports, however, have not been associated with the claims file.  As these are reports are pertinent to the Veteran's claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

A remand is also necessary in order to provide the Veteran with new VA examinations.  On VA examination of the right ankle in May 2011, the Veteran complained of tingling and numbness.  Physical examination revealed decreased reflexes and motor strength.  It is unclear from the examination findings whether these findings are related to a disability of the right ankle apart from that related to the residuals of his in-service surgery.  As such distinction is significant in determining whether he is entitled to service connection for a disability of the right ankle other than that associated with the service-connected residuals of a post-operative open reduction of a fractured right ankle, an additional examination is needed.

Next, the VA examiner concluded in May 2011 that the Veteran's current knee disability is not related to service or to the Veteran's service-connected right ankle disability, implying that degenerative changes were age related only.  However, the examiner did not address the Veteran's complaints of right knee instability, or whether such instability was related to service or to the Veteran's service-connected right ankle disability.  As it remains unclear whether the Veteran's has a disability of the right knee associated with his service, including his service-connected right ankle disability, an additional opinion regarding the etiology of the right knee disability is needed.

The VA examiner also implied in May 2011 that arthritis of the Veteran's right hip is age related.  However, the examiner did not explain whether there is a right hip disorder separate from the Veteran's low back disorder and why the radiological findings are less likely than not related to service, to include the service-connected right ankle disability.  As it remains unclear whether the Veteran's has a disability of the right hip associated with his service, including his service-connected right ankle disability, an additional opinion regarding the etiology of the right hip disability is needed.

Next, although the VA examiner concluded in May 2011 that the Veteran's low back disorder is not related to service or to his service-connected right ankle disability, the examiner did not address the positive neurological findings, did not obtain an MRI, and did not adequately explain why radiological findings are less likely than not related to service, to include the service-connected right ankle disability.  As it remains unclear whether the Veteran's has a disability of the lumbar spine related to his service, including to his service-connected right ankle disability, an additional opinion regarding the etiology of any lumbar spine disability is needed.

With respect to the claim for an increased rating for right ankle disability, because it is unclear whether the Veteran's complaints in May 2011 of tingling and numbness, and the examination findings of decreased reflexes and motor strength, are due to service-connected right ankle disability or to nonservice-connected low back disability, additional clarification must be obtained prior to adjudication.  

Although an attempt was made to obtain treatment records beginning in July 2008 from Hillcrest Hospital, which resulted in a response that there were no records during that time period, it is unclear if records are available for June 2008.  As the Veteran reported that he received treatment at Hillcrest Hospital in June 2008, and the records of such treatment are relevant to his claims on appeal, a remand is necessary in order to attempt to obtain those records.

Next, records of any VA treatment obtained since March 2005 should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159; Bell, 2 Vet. App. at 613. 

Finally, because the service connection and increased rating issues being remanded on appeal can have an effect on the issue of TDIU, the issue of TDIU is inextricably intertwined with these issues and will not be addressed until the service connection and increased rating issues are resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Therefore, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records dated from March 2005 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  Ascertain if the Veteran has received any non-VA, or other medical treatment for his right ankle, right knee, right hip, and/or low back disorder that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.    

3.  Obtain new authorization from the Veteran for release of his treatment records from Hillcrest Hospital dated in June 2008.  Explain to the Veteran that any previous authorizations for the release of these records have expired.  

All requests and responses, positive and negative, should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.   

4.  Obtain and associate with the claims file/Virtual VA the actual X-ray reports of the right ankle, right knee, right hip, and low back for May 2011.

5.  Schedule the Veteran for MRI examinations of the right ankle, right knee, and low back, and associate the results of such examinations with the claims file/Virtual VA.

6.  After the above, arrange for the health care provider who examined the Veteran in May 2011 to again review the claims file, including the evidence added to the record since the May 2011 examination, and provide further clarification on the Veteran's right knee, right hip, and low back disabilities.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

If the examiner who provided the opinion in May 2011 is unavailable, the AMC/RO must obtain the requested opinions from another qualified health care provider after review of the claims file/Virtual VA.  

a. After review of the claims files, the reviewer must provide clarification on:

(1) whether the Veteran's complaints of instability/giving way of the right knee are related to service, to include the residuals of the service-connected right ankle fracture; 

(2) why the radiological findings of the right knee, right hip, and low back are less likely than not related to service, to include the residuals of the service-connected right ankle fracture; 

(3) what caused the limitation of motion of the right knee shown on examination in May 2011;

(4) whether the Veteran has a disability of the right hip separate and apart from manifestations associated with his lumbar spine; 

(5) whether the neurological findings in May 2011 are as likely as not related to service, to include the residuals of the service-connected right ankle fracture; and 

(6) whether the diagnosis in May 2011 of lumbosacral strain is as likely as not related to service, to include the residuals of the service-connected right ankle fracture.  

In all conclusions, the opinion must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, the reviewer should so state.  

b. If the reviewer responds to the above inquiry that he or she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

c. If it is determined that a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

7.  After the records identified above have been associated with the claims file/Virtual VA, the AMC/RO must arrange for neurological and orthopedic examinations of the Veteran's right ankle to determine the current severity of the service-connected right ankle disability and to determine whether any current neurological findings are related to his 
service-connected right ankle fracture, whether other right ankle manifestations are part of the 
service-connected disability, and whether the pes planus found on VA examination in May 2011 is related to service.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

a. After review of the claims files, the appropriate examiner will provide an opinion on:

(1) whether any current neurological findings are related to the Veteran's service-connected right ankle disability; 

(2) whether other right ankle manifestations are part of the 
service-connected right ankle fracture, to include, but not limited to arthritis and instability; 

(3) why X-ray findings in May 2011, which implied that degenerative changes were age related, are less likely than not related to service; and 

(4) whether the pes planus found on VA examination in May 2011 is related to service-connected right ankle fracture.  

The orthopedic examiner will also provide an opinion on the current symptomatology and severity of the Veteran's service-connected right ankle fracture in accordance with the criteria for ankle disorders in 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2011).  The orthopedic examiner will also address the Veteran's complaints of right ankle instability.

b. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state.  

c. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If the Veteran fails to appear for examination, the claims files should be forwarded to the examiner who conducted the May 2011 joint evaluation, or to another appropriate health care provider if that examiner is unavailable, for preparation of the 
above-requested opinions.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  The report prepared must be typed.

8.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

9.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

10.  Thereafter, the AMC/RO must readjudicate the issues of entitlement to service connection for disabilities of the right ankle, right knee, right hip, and lumbar spine, as well as the issues of entitlement to an evaluation in excess of 10 percent for right ankle fracture prior to May 16, 2011 and in excess of 20 percent beginning May 16, 2011, and entitlement to TDIU prior to April 27, 2007, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


